Citation Nr: 1326880	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-28 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from June 1979 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA (QTC) examination in connection with his bilateral hearing loss claim in September 2010.  However, the evidence of record suggests that the Veteran's hearing has worsened since the September 2010 examination.  Specifically, the Veteran contends that medical professionals have advised him that his hearing loss is severe and that his right ear hearing loss is worse than his left ear.  He also reports that while he currently wears one hearing aid, his audiologist has recommended bilateral hearing aids.   Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the current severity of the Veteran's service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).

The RO/AMC should also take this opportunity to obtain the Veteran's recent outstanding VA treatment records dating from June 2010 pertaining to his hearing problems.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must obtain and associate with the claims file all identified outstanding records of VA treatment dated from June 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 

2.  Thereafter, the RO/AMC must afford the Veteran a VA audiological examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  The Veteran's complete VA claims file must be made available to and reviewed by the VA examiner in connection with this examination.  The VA examiner must indicate in the VA examination report whether the Veteran's VA claims file was available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, must be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral hearing loss under the applicable rating criteria, 38 C.F.R. §§ 4.85 and 4.86 (2012).  The examiner should also comment as to the impact of bilateral hearing loss on the Veteran's daily activities and his occupational functioning as per the United States Court of Appeals for Veterans Claims' holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


